Citation Nr: 1202776	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  99-17 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for traumatic injury to the left leg and knee, currently rated 20 percent disabling.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In an April 1998 rating decision, the RO increased the rating for traumatic injury to the left leg and knee to 20 percent, effective April 10, 1997; and granted service connection for degenerative joint disease of the right knee, and assigned an initial noncompensable disability rating, effective April 10, 1997. 

In a September 2000 rating decision, the RO increased the rating for degenerative joint disease of the right knee to 10 percent, effective April 10, 1997. 

In a May 2002 rating decision, the RO denied entitlement to service connection for a right foot injury. The Veteran did not appeal this decision and it became final. 

In the April 2004 rating decision, the RO denied entitlement to service connection for bilateral hammer toe deformities and a urinary condition.

In December 2006, the Board remanded these matters in order to afford the Veteran a hearing before the Board.

The Veteran testified before the undersigned at a July 2007 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In October 2007, the Board denied the claims for an increased rating for traumatic injury to the left leg and knee and for an initial rating higher than 10 percent for degenerative joint disease of the right knee.  The Board also remanded the claims for service connection for bilateral hammer toes and for a urinary system disability for further development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In April 2008, the Court vacated that part of the Board's decision which denied entitlement to an increased rating for traumatic injury to the left leg and knee and entitlement to a higher initial rating for degenerative joint disease of the right knee and remanded the case for readjudication in compliance with directives specified in an April 2008 Joint Motion filed by counsel for the Veteran and the VA Secretary.

In July 2008, the Board again remanded these matters for further development.

In April 2010, the Board reopened the Veteran's claim for entitlement to service connection for a right foot disability and remanded the issue, characterized as entitlement to service connection for bilateral hammer toes.  In addition, the Board granted entitlement to service connection for a urinary system disability, and remanded the issues of entitlement to an increased rating for traumatic injury to the left leg and knee and entitlement to a higher initial rating for degenerative joint disease of the right knee for additional development.  

In an October 2011 rating decision, the RO granted service connection for flanovalgus flat feet, hammertoes on the right and left, and instability of the right knee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2010 remand, the Board sought an examination of the knees in which the examiner reported the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Pursuant to the Board's April 2010 remand, the Veteran was afforded a VA examination in July 2010.  The instructions provided to the examiner asked for reports of the ranges of left and right knee flexion and extension in degrees, and to note the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 


The July 2010 examiner found that the Veteran did not have a diagnosis of osteomyelitis and that he had no additional limitation of function or range of motion due to weakened movement, excess fatigability, incoordination or pain.  However, the examiner once again noted that the Veteran reported that he had flare-ups of his right and left knee disabilities, but he did not provide any information with regard to the severity or frequency of these flare-ups, or whether there is any additional limitation of function of range of motion caused by these flare-ups.  As such, another examination is warranted.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination of the knees.  The examination should be conducted by a physician, if possible.  The physician should review the claims folder, including this remand, and note that such review was conducted.

The examiner should report the ranges of left and right knee flexion and extension in degrees. The examiner should determine whether either knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain and note any additional limitation of motion in degrees.  

The examiner should specifically comment on any additional limitation of motion during flare-ups. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should report the points in the range of motion when pain is noted.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


